ORDER
PER CURIAM.
Emily Thomas appeals the trial court’s Findings of Fact; Conclusions of Law; Judgment and Decree (judgment) entered after a non-jury trial in this action to quiet title in approximately 58 acres of landlocked farmland in Ste. Genevieve County, Missouri, referred to as the donut hole.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).